   Case 1:18-cv-00396-SPB-RAL Document 25 Filed 12/31/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TYWAN D. ADAMS,                              )
    Petitioner,                              )
                                             )
                v.                           )       Case No. 1:18-CV-396
                                             )
                                             )
ERIC TICE, et al,                            )
     Respondents.                            )
                                             )



                                  MEMORANDUM ORDER

       This petition for writ of habeas corpus was received by the Clerk of Court on January 15,

2019 and was referred to United States Magistrate Judge Richard A. Lanzillo, for report and

recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges.

       On September 29, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that the petition for writ be denied. ECF No. 24. Judge Lanzillo concluded that

because the grounds raised in the petition were not exhausted, the petition should be denied.
           The Report and Recommendation was sent to Petitioner’s address of record and

returned nearly two months later, unable to be forwarded. It is Petitioner’s responsibility to

provide the Court with a current mailing address, which he did not do.

       After de novo review of the petition for writ of habeas corpus and the filings in the case,

together with the report and recommendation and objections thereto, the following order is

entered:



       AND NOW, this 31st day of December, 2020;


                                                 1
   Case 1:18-cv-00396-SPB-RAL Document 25 Filed 12/31/20 Page 2 of 2




         IT IS ORDERED that the petition for writ of habeas corpus is dismissed as the claims

raised therein are not exhausted.

         AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on September 29, 2020 [ECF No. 24] is adopted as the opinion of the

Court.


The Clerk of Court is directed to close this case.


                                                     /s/ Susan Paradise Baxter
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge




                                                 2
